PER CURIAM.
Petitioner, an inmate of the Montana State Prison, appearing pro se, makes application for writ of mandate to be directed to the district court of Silver Bow County.
In his petition he states that he desires appointment of counsel and has no funds therefor; that he heretofore on October 31,1963, petitioned the district court to permit him to withdraw his plea of guilty and enter a plea of not guilty; that a period of more than thirty days has elapsed and he moves this court to require the said district court to render a decision.
Matters dealing with withdrawal of pleas and appoint*310ment of counsel to represent indigent defendants are within the discretion of the district court, and there is no record in this court from which we can ascertain whether there exists any right under the law to change a plea, nor to determine the necessity of appointment of counsel.
For these reasons and to secure prompt consideration of the matters raised by said petition it is ordered that the petition be forwarded to the Clerk of the District Court of Silver Bow County, Montana, where the record is, with directions that he call the same to the attention of the judge presiding at the time of hearing this matter for such appropriate action as appears to that court to be appropriate under the law.